IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-649

                              Filed: 19 January 2016

Wake County, No. 11 CRS 229267

STATE OF NORTH CAROLINA,

             v.

WILLIAM MILLER BAKER, Defendant.


      Appeal by defendant from judgment entered 8 August 2014 by Judge Paul C.

Ridgeway in Wake County Superior Court.         Heard in the Court of Appeals 18

November 2015.


      Attorney General Roy Cooper, by Assistant Attorney General David Gordon, for
      the State.

      Public Defender Jennifer Harjo, by Assistant Public Defender Brendan
      O’Donnell, for defendant.


      ELMORE, Judge.


      On 8 August 2014, a jury found William Miller Baker (defendant) guilty of

attempted first-degree rape of a child and taking indecent liberties with a child.

Based on defendant’s prior record level IV, the trial court sentenced defendant to an

active term of 240 to 297 months imprisonment. On appeal, defendant argues that

the trial court erred in denying his motion to dismiss the attempted rape charge.

Because the evidence of attempted rape was insufficient to submit to the jury, we
                                          STATE V. BAKER

                                         Opinion of the Court



vacate defendant’s conviction for attempted first-degree rape of a child and remand

for new sentencing.

                                         I. Background

      On 29 October 2013, defendant was indicted in superseding indictments for

first-degree rape of a child in violation of N.C. Gen. Stat. § 14-27.2A(a), attempted

first-degree rape of a child in violation of N.C. Gen. Stat. § 14-27.2A(a), and taking

indecent liberties with a child in violation of N.C. Gen. Stat. § 14-202.1(a)(1). All

offenses were alleged to have occurred on or about 1 April 2008 through 21 October

2009. The case came to trial on 7 August 2014 in Wake County Superior Court before

the Honorable Paul C. Ridgeway.

      The child victim, Amanda,1 testified that in the summer of 2009, she was living

with her mother, her two brothers, and defendant who, at the time, was her mother’s

boyfriend and the father of her youngest brother. Amanda and her brothers each had

their own rooms in the house. Defendant also slept in his own room, while Amanda’s

mother usually slept on the couch downstairs.                   Amanda testified that on one

particular occasion, after she had gone to bed, defendant came into her room, took off

his shorts, and removed Amanda’s pajama shorts and underwear. Defendant touched

her vagina as she was lying on her stomach, and then “put his penis in [her] vagina.”

Amanda began kicking her feet and screaming into the pillow, but she was unable to



      1   We use this pseudonym to protect the identity of the minor child.

                                                 -2-
                                   STATE V. BAKER

                                  Opinion of the Court



turn her head to scream out loud “because [defendant’s] face was around [her] head

so [she] couldn’t move.” At some point, Amanda’s mother came into the room when

defendant was still on top of Amanda, naked. Amanda had her pajama shirt on but

her shorts and underwear were around her knees. The three of them went downstairs

and talked, and Amanda’s mother told her that she should lock her door. The next

morning, Amanda noticed that she was bleeding in her vagina.

      Amanda also testified as to a specific incident with defendant that allegedly

occurred in the fall of 2009, when she was in the sixth grade. Amanda had taken the

bus home from school and was going to sit down on the couch to do her homework.

As she passed by the kitchen, she noticed that defendant was there, drunk, and that

there were “beer cans covering the table, on the floor, and there was glass

everywhere.” When she sat down on the couch, defendant came in, sat down next to

her, and started touching her shoulder and chest. Defendant “tried to get [her] to lay

down,” and when asked at trial if she did, Amanda responded, “Sort of. And then I

don’t know what happened because he fell asleep so I moved.” When defendant sat

up, Amanda grabbed the phone, ran to her room, went into the closet, and called her

mother. She told her mother, “He’s touching me. Can you please come and get me[?]”

Her mother then sent Amanda’s grandparents to the house to pick her up.

      Amanda first disclosed the alleged incidents to her aunt who, in turn, reported

the allegations to Wake County Child Protective Services (CPS). Danielle Doyle, an



                                         -3-
                                      STATE V. BAKER

                                      Opinion of the Court



investigator with Wake County CPS, was assigned to the case. Doyle coordinated

with Peggy Marchant, a detective with the Cary Police Department, and visited

Amanda at her school to conduct an interview. Amanda told Doyle and Marchant

that defendant had fondled her breast, her genital area, and had tried to insert his

penis into her vaginal area. At that point, Doyle stopped the interview and referred

Amanda to the SafeChild Advocacy Center for further questioning and evaluation.

      On 21 November 2011, Sara Kirk, a child abuse evaluation specialist at the

SafeChild Advocacy Center, conducted an interview with Amanda as part of her child

medical evaluation. During the interview, Amanda told Kirk that a couple of years

earlier, defendant had touched her in her “private places” and that one time, “he tried

to put his private in [hers].” Amanda recounted the couch incident and the bedroom

incident, and when asked if defendant’s private part went inside her private part in

the bedroom, Amanda paused and said, “I don’t think it did.” A video recording of the

interview was admitted into evidence as State’s Exhibit 6, without objection or

request for a limiting instruction.

      Holly Warner, a nurse practitioner and former child medical evaluator at

SafeChild, conducted Amanda’s medical evaluation immediately after the interview.

Warner testified that Amanda’s genital exam was normal, meaning there were no

signs of recent or healed trauma to the vaginal area. The medical evaluation report,




                                             -4-
                                      STATE V. BAKER

                                  Opinion of the Court



which included Warner’s findings and a summary of Kirk’s interview, was admitted

into evidence as State’s Exhibit 1.

      Jeanine Bolick, a licensed clinical social worker, was qualified and tendered as

an expert in counseling and therapy. Bolick testified that Amanda participated in

counseling sessions with her from 8 May 2012, until 11 June 2013, and that, based

on Amanda’s nightmares, her reluctance to talk about sexual abuse, and her

becoming tearful when the subject came up, Bolick diagnosed Amanda with post-

traumatic stress disorder (PTSD). Bolick also acknowledged, however, that she did

not observe symptoms specific to sexual abuse, and that PTSD could be caused by a

number of other factors.

      Defendant testified in his own defense at trial. He denied that he ever tried to

put his penis in Amanda’s vagina or that he had ever gone into her room for that

purpose. He also denied that there was a time when Amanda was in sixth grade that

she came home from school and he was in the house. Defendant claimed that he

never touched Amanda inappropriately.

      At the close of the evidence, defendant moved to dismiss all charges against

him. The trial court denied defendant’s motion, and the three charged offenses were

submitted to the jury. The jury found defendant guilty of attempted first-degree rape

with a child and indecent liberties of a child. However, the jury was unable to reach

a verdict on the charge of first-degree rape of a child, and a mistrial was declared on



                                           -5-
                                   STATE V. BAKER

                                  Opinion of the Court



that count.   The offenses were consolidated for judgment, and the trial court

sentenced defendant to a minimum of 240 months and a maximum of 297 months

imprisonment. Defendant appeals.

                                   II. Discussion

      Defendant argues that the trial court erred in denying his motion to dismiss at

the close of the evidence because there was insufficient evidence to support the charge

of attempted first-degree rape of a child. We agree.

      “This Court reviews the trial court’s denial of a motion to dismiss de novo.”

State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007). “ ‘Upon defendant’s

motion for dismissal, the question for the Court is whether there is substantial

evidence (1) of each essential element of the offense charged, or of a lesser offense

included therein, and (2) of defendant’s being the perpetrator of such offense. If so,

the motion is properly denied.’ ” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451,

455 (quoting State v. Barnes, 334 N.C. 67, 75, 430 S.E.2d 914, 918 (1993)), cert.

denied, 531 U.S. 890, 148 L. Ed. 2d 150 (2000). “Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

State v. Smith, 300 N.C. 71, 78−79, 265 S.E.2d 164, 169 (1980). “In making its

determination, the trial court must consider all evidence admitted, whether

competent or incompetent, in the light most favorable to the State, giving the State

the benefit of every reasonable inference and resolving any contradictions in its



                                         -6-
                                   STATE V. BAKER

                                  Opinion of the Court



favor.” State v. Rose, 339 N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515
U.S. 1135, 132 L. Ed. 2d 818 (1995).

      N.C. Gen. Stat. § 14-27.2A(a) (2013) provides, “A person is guilty of rape of a

child if the person is at least 18 years of age and engages in vaginal intercourse with

a victim who is a child under the age of 13 years.” “Vaginal intercourse is defined as

‘penetration, however slight, of the female sex organ by the male sex organ.’ ” State

v. Combs, 226 N.C. App. 87, 90, 739 S.E.2d 584, 586 (quoting State v. Fletcher, 322
N.C. 415, 424, 368 S.E.2d 633, 638 (1988)), disc. rev. denied, 366 N.C. 596, 743 S.E.2d
220 (2013).

      Pursuant to N.C. Gen. Stat. § 15-170 (2013), a defendant may be convicted of

the crime charged in the indictment, “or of a less degree of the same crime, or of an

attempt to commit the crime so charged, or of an attempt to commit a less degree of

the same crime.” “In order to prove an attempt of any crime, the State must show: ‘(1)

the intent to commit the substantive offense, and (2) an overt act done for that

purpose which goes beyond mere preparation, but (3) falls short of the completed

offense.’ ” State v. Sines, 158 N.C. App. 79, 85, 579 S.E.2d 895, 899 (quoting State v.

Miller, 344 N.C. 658, 667, 477 S.E.2d 915, 921 (1996)), cert. denied, 357 N.C. 468, 587
S.E.2d 69 (2003).

      In a prosecution for attempted rape, “[t]he State is not required to show that

the defendant made an actual physical attempt to have intercourse . . . .” State v.



                                         -7-
                                   STATE V. BAKER

                                   Opinion of the Court



Schultz, 88 N.C. App. 197, 200, 362 S.E.2d 853, 855 (1987) (citing State v. Hudson,

280 N.C. 74, 77, 185 S.E.2d 189, 191 (1971), cert. denied, 414 U.S. 1160, 39 L. Ed. 2d
112 (1974)), aff’d per curiam, 322 N.C. 467–68, 368 S.E.2d 386 (1988). The intent

element is satisfied “if the evidence shows that defendant, at any time during the

incident, had an intent to gratify his passion upon the victim, notwithstanding any

resistance on her part.” Id. (citing State v. Moser, 74 N.C. App. 216, 220, 328 S.E.2d
315, 317 (1985)). “Intent is an attitude or emotion of the mind and is seldom, if ever,

susceptible of proof by direct evidence, it must ordinarily be proven by circumstantial

evidence, i.e., by facts and circumstances from which it may be inferred.” State v.

Gammons, 260 N.C. 753, 756, 133 S.E.2d 649, 651 (1963) (citations omitted).

      Both defendant and the State agree that there are only two events upon which

the attempted rape conviction could be based: the bedroom incident and the couch

incident.   As to the bedroom incident, defendant argues that Amanda’s in-trial

testimony, if believed, could support a conviction for first-degree rape but not for

attempt, and conversely, that Amanda’s interview with Kirk could support a

conviction for attempted rape but not for the completed offense. Defendant also

claims that the interview was admitted solely for corroborative or impeachment

purposes, and accordingly, the only substantive evidence of the bedroom incident,

Amanda’s testimony at trial, is insufficient to support a conviction for attempted rape.

As to the couch incident, defendant contends that Amanda’s in-trial testimony could,



                                          -8-
                                   STATE V. BAKER

                                  Opinion of the Court



at most, support the indecent liberties conviction. Therefore, while there may have

been substantial evidence for the jury to find defendant guilty of rape, based on the

bedroom incident, and of taking indecent liberties with a child, based on the couch

incident, there was insufficient evidence to support his conviction for attempted rape.

      Defendant’s argument first assumes that the video-taped interview was

admitted to corroborate or impeach Amanda’s in-trial testimony, but not as

substantive evidence of the bedroom incident. In support of his position, defendant

points to the trial court’s final charge to the jury, which includes the following

instruction on impeachment or corroboration by a prior statement:

             Evidence has been received tending to show that at an
             earlier time a witness made a statement that may conflict
             or be consistent with the testimony of the witness at trial.
             You must not consider such earlier statements as evidence
             of the [truth of] what was said at the earlier time because
             it was not made here under oath at this trial. If you believe
             the earlier statement was made and that it conflicts with
             the testimony of the witness at this trial, you may consider
             it and all of the facts bearing on the witness’s truthfulness
             in deciding whether you will believe or disbelieve a
             witness’s testimony.


At trial, the State did not specify the purpose for which the video was being offered.

On appeal, however, the State concedes that the video was not admitted as

substantive evidence. Therefore, while Amanda’s corroborated testimony about the

bedroom incident could support a conviction for a completed rape, the State failed to

present any substantive evidence of attempted rape. See State v. Batchelor, 190 N.C.


                                         -9-
                                    STATE V. BAKER

                                   Opinion of the Court



App. 369, 373–75, 660 S.E.2d 158, 162 (2008) (finding no substantive evidence of

defendant’s guilt where jury’s consideration of hearsay testimony was limited to

impeachment based on trial court’s final instruction regarding prior inconsistent

statements).

      Nevertheless, the State argues that even if there was insufficient evidence

from the bedroom incident to support defendant’s attempted rape conviction,

Amanda’s testimony regarding the couch incident was sufficient to do so.             We

disagree.

      Amanda’s in-trial testimony, in which she described the couch incident, tended

to show that defendant, who appeared drunk, sat down next to Amanda on the couch,

touched Amanda’s shoulder and chest, and tried to get Amanda to lie down. Amanda

testified that she “sort of” lay down, but then defendant fell asleep, so she moved. In

the light most favorable to the State, this evidence may be sufficient to show that

defendant acted “for the purpose of arousing or gratifying sexual desire” under the

indecent liberties statute, N.C. Gen. Stat. § 14-202.1(a) (2013), but it does not support

an inference that he intended to rape Amanda. Nor are we persuaded by the State’s

attempt to analogize these facts to those more egregious cases in which evidence of

assault with intent to rape or attempted rape was found to be legally sufficient. See,

e.g., State v. Whitaker, 316 N.C. 515, 519, 342 S.E.2d 514, 517 (1986) (finding

sufficient evidence of kidnapping to facilitate attempted second-degree rape where



                                          - 10 -
                                    STATE V. BAKER

                                   Opinion of the Court



the defendant grabbed the victim by the throat, ordered her to drive to a secluded

area, told her, “I want to eat you,” and commanded her to pull her pants down to her

knees); Shultz, 88 N.C. App. at 201, 362 S.E.2d at 856 (finding sufficient evidence of

intent to rape where the victim testified that the defendant “dragged her down a

hallway toward a guest bedroom, and that he put his hand down over her shoulder

and down the front of her shirt and grabbed her breasts”); State v. Hall, 85 N.C. App.
447, 453, 355 S.E.2d 250, 254 (1987) (finding sufficient evidence of attempted rape

where the defendant, “who had just been released from prison after serving a

sentence for assault with intent to rape,” took no interest in the victim’s wallet or car,

“wrapped his arm around the victim’s neck, pulled her shirt down, touched her

breasts with his hands, and physically abused her”).

                                    III. Conclusion

      We conclude that the trial court erred in denying defendant’s motion to dismiss

the charge against defendant for attempted first-degree rape of a child. The State

failed to present substantial evidence of all elements of attempted rape based on

either the bedroom incident or the couch incident. As this issue is dispositive, we

need not address defendant’s second argument. Defendant’s conviction for attempted

first-degree rape of a child is vacated and the case remanded for new sentencing.

Defendant’s conviction for indecent liberties remains undisturbed.

      VACATED IN PART AND REMANDED; NEW SENTENCING.



                                          - 11 -
                      STATE V. BAKER

                      Opinion of the Court



Judges CALABRIA and ZACHARY concur.




                             - 12 -